Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145105                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145105
                                                                    COA: 302583
                                                                    Hillsdale CC: 10-342193-FH
  RITA RENEE CRABTREE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 20, 2012
  judgment of the Court of Appeals is considered and, in lieu of granting leave to appeal,
  we REVERSE that part of the Court of Appeals judgment addressing the assessment of
  points for offense variable (OV) 1, MCL 777.31, and OV 2, MCL 777.32, we VACATE
  the sentence of the Hillsdale Circuit Court, and we REMAND this case to the trial court
  for resentencing in light of the Court of Appeals decision in People v Ball, ___ Mich App
  ___ (COA 303727, decided June 19, 2012), lv den ___ Mich ___ (SC 145668, October
  26, 2012). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2012                    _________________________________________
           p1023                                                               Clerk